Citation Nr: 0324712	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-20 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for osteoarthritis of the left knee, status post total knee 
replacement, from February 1, 2003.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from January 1952 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for 
osteoarthritis of the left knee and assigned a 10 percent 
rating, effective November 20, 1998.  

In a September 2002 rating decision, the RO granted a 100 
percent rating for osteoarthritis of the left knee, status 
post total knee replacement, effective from December 19, 2001 
to January 31, 2003.  Effective February 1, 2003, a 30 
percent rating was assigned.  

In a February 2003 decision, the Board granted an initial 
rating of 20 percent for osteoarthritis of the left knee, 
status post total knee replacement, prior to December 18, 
2001; found that there was no clear and unmistakable error in 
an August 1972 decision that denied service connection for 
residuals of a left knee injury; and denied an effective date 
prior to November 20, 1998, for the grant of service 
connection for osteoarthritis of the left knee.  
Consequently, these issues are no longer before the Board and 
will not be addressed in this decision.  

In February 2003, the Board undertook additional development 
on the issue of entitlement to an initial evaluation in 
excess of 30 percent for osteoarthritis of the left knee, 
status post total knee replacement, from February 1, 2003, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The case has now been returned for appellate review.  


REMAND

As noted in the Introduction above, the Board undertook 
further development of this claim pursuant to 38 C.F.R. 
§ 19.9(a)(2); and additional evidence was associated with the 
record in May 2003.  The RO has not had the opportunity to 
readjudicate the issue on appeal in light of this additional 
evidence.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noted that 38 C.F.R. § 19.9(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies an appellant a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration.  

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should readjudicate the issue on 
appeal and consider all evidence received 
since issuance of the most recent 
Supplemental Statement of the Case.  If 
the benefit sought is not granted, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


